Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 22, 2021, wherein the applicant elected Group I, claims 1-16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 9, 10, 12, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perner et al. (US 10,232,199).
Perner et al. disclose:
Claims 1 & 10: A positionable connector assembly (figures 15A-17), comprising:
a base (410);
a connector (430) operatively connected to the base (figures 15A-16);
a friction member (450) positioned between the base and the connector (figures 15A-16); and
a biasing member (408) operatively connected to the connector and configured and arranged to bias the connector toward the friction member (figures 15A-16).
Claims 2 & 10 wherein the base (410) includes a first extension (416a) and a
second extension (416b) and the connector (430) includes a connector portion (431a, 431b) pivotally connected (@460) to the base (figure 16) between the first extension and the second extension (figures 15A-16).
Claim 3 wherein the friction member (450) is positioned between the first extension and the connector (figure 15A) and the biasing member (408) is positioned between the second extension and the connector (figures 15B, 15C).
Claim 5 & 12: wherein a fastener (460) extends through the first extension, the friction member, the connector portion, the biasing member, and the second extension (figures 15A-16).
Claims 6 &13 wherein the biasing member (408) is a coil spring (figure 16).
Claims 9 & 16, wherein the base is operatively connected to a safety harness (figure 17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perner et al. alone. While Perner et al disclose the biasing member to be a coil spring, they do not disclose that the coil spring includes waves. However, examiner refers to MPEP 2144.06, II and MPEP 2144.07, both of which explain the obviousness of substituting known equivalents in the art. A coil spring including waves is old and well-known in the art and one of ordinary skill in the art at the effective filing date of the claimed invention would find it obvious to provide the positionable connector assembly with any known biasing member/coil spring construction that is readily available, easily manufactured and affordable, so long as it provides the necessary function. Examiner notes that switching out a round wire coil spring for a flat coil spring with waves would not change the function’s of the biasing member or the relationship between surrounding components. Such a substitution would be an obvious one to those of ordinary skill in the art.




Claims 8 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perner et al. as applied to claims 8 & 10 above, and further in view of Perner (US pub 20160089554). Perner et al. is silent with respect to the materials of the positionable connector assembly.
However, Perner ( pub ‘554) teaches wherein the components of the assembly can be made of a composite material ([0071]).
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to construct the friction member of the positionable connector assembly of Perner et al. with a composite material, as taught by Perner, so as to construct the assembly of durable, suitable and appropriately strong materials.

Allowable Subject Matter
Claims 4 & 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289.  The examiner can normally be reached on M-W 8:00-4:00, R 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634